01/19/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                             September 16, 2021 Session

    WILLIE ADAMS v. ILLINOIS CENTRAL RAILROAD COMPANY

                 Appeal from the Circuit Court for Madison County
                    No. C-19-196        Donald H. Allen, Judge
                     ___________________________________

                          No. W2020-01290-COA-R3-CV
                      ___________________________________


Appellee alleges that Appellant abused the discovery process. The trial court agreed,
granting Appellee’s motion to exclude Appellant’s expert witnesses and, consequently,
granting summary judgment in Appellee’s favor. Because the basis for the imposition of
the sanction is unclear and the trial court does not engage in the necessary analysis
regarding discovery sanctions, we vacate and remand for further proceedings.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Vacated and
                                   Remanded.

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which KENNY
ARMSTRONG and CARMA DENNIS MCGEE, JJ., joined.

Thomas J. Joyce and Hailey A. Tutton, Conshohocken, Pennsylvania and Floyd Don Davis,
Winchester, Tennessee, for the appellant, Willie Adams.

Brooks E. Kostakis and John J. Bennett, Memphis, Tennessee and Thomas R. Peters,
Belleville, Illinois, for the appellee, Illinois Central Railroad Company.


                                       OPINION

                         FACTS/PROCEDURAL HISTORY

       Plaintiff/Appellant Willie Adams (“Appellant”) filed a complaint under the Federal
Employers’ Liability Act (“FELA”) on January 31, 2018, in Shelby County Circuit Court
alleging, inter alia, that his colon cancer was caused by the negligence of his former
employer, Illinois Central Railroad Company (“Appellee”). The parties engaged in some
discovery before the case was transferred by agreement to Madison County Circuit Court
(“the trial court”) in August 2019. The parties entered into an agreed scheduling order on
January 15, 2020, which provided in relevant part as follows:

      1. Responses to all outstanding written discovery shall be provided by
      February 28, 2020.

      2. All discovery depositions of any fact witness, excluding experts, shall be
      concluded on or before June 12, 2020.

      3. On or before March 18, 2020, [Appellant] shall designate any expert
      witnesses he may call at trial. This designation shall be accompanied by
      supplemental interrogatory answers and/or expert witness disclosure
      information setting forth the information required by [Tennessee Rules of
      Civil Procedure] 26.02(4)([A])([i]) and 26.05.

                                          * * *

      7. All designated expert witnesses shall be made available for discovery
      deposition, if requested, on or before May 29, 2020. . . .

      8. No evidentiary/trial deposition may be taken unless the opposing party has
      had the opportunity to conduct a discovery deposition at least five (5) days
      prior to the date established for the taking of the evidentiary/trial deposition.

      9. All evidentiary depositions shall be taken on or before June 5, 2020.


                                           ***

      12. The jury trial of this matter is set to begin August 12, 2020, [] in Madison
      County Circuit Court, before the Honorable Donald Allen.

      13. The schedules and deadline dates set forth herein may be modified only
      by written consent of counsel for all parties, or by Order of this Court upon
      sufficient cause shown.

       In the early months of 2020, the COVID-19 virus caused “an unprecedented public
health crisis” around the world, Fisher v. Hargett, 604 S.W.3d 381, 386 (Tenn. 2020),
which, to this day, “rages on, . . . posing new risks,” In re MCP NO. 165, No. 21-4027,
2021 WL 5989357, at *1 (6th Cir. Dec. 17, 2021). On March 13, 2020, the Tennessee
Supreme Court entered an emergency Order related to COVID-19, which stated, in relevant
part:

                                            -2-
             Deadlines set forth in court rules, statutes, ordinances, administrative
      rules, or otherwise that are set to expire between March 13 and March 31,
      2020 are hereby extended through April 6, 2020.

                                         *         *   *

             This order applies statewide to all courts and court clerks’ offices
      except administrative courts within the Executive Branch and federal courts
      and federal court clerks’ offices located in Tennessee.

According to Appellant’s brief, Appellant’s counsel’s law firm was closed and transitioned
to remote work between March 13, 2020 and May 31, 2020. On March 26, 2020,
Appellee’s counsel emailed Appellant’s counsel stating that Appellee had not received
Appellant’s designations and disclosures of experts, which were due on March 18, 2020
under the scheduling order. Appellant’s counsel responded via email the next day, stating
that Appellant intended to call R. Leonard Vance, Ph.D. as his liability expert, and Theron
Blickenstaff, M.D. as his medical expert. Appellant’s counsel attached Vance and
Blickenstaff’s curricula vitae to his email response and further stated that Appellant’s
counsel would provide Appellee’s counsel with narrative expert reports when Appellant’s
counsel received them. According to Appellee’s brief, Vance and Blickenstaff were new
experts—whereas two other experts, Dr. Roy Berger and Michael Ellenbecker, had
previously been disclosed, prior to the case being transferred to the trial court.

       On March 25, 2020, the Tennessee Supreme Court issued another COVID-19-
related Order, which further extended the deadlines referenced in the March 13 Order to
May 6, 2020. On March 31, 2020, the supreme court issued a third Order, titled “Order
Clarifying the Extension of Deadlines,” which provided, in pertinent part: “The Court
further clarifies that the Court’s prior orders apply generally to discovery deadlines.
However, the orders do not apply to deadlines set forth in pre-trial scheduling orders
entered pursuant to Rule 16 of the Tennessee Rules of Civil Procedure. Trial courts may
extend such deadlines in their discretion.”

       On April 15, 2020, Appellant’s counsel emailed Vance and Blickenstaff’s narrative
reports to Appellee’s counsel. The next day, Appellee’s counsel emailed Appellant’s
counsel requesting dates that Vance and Blickenstaff were available for discovery
depositions. On April 27, 2020, counsel for Appellee reiterated this request. On May 1,
2020, Appellee’s counsel emailed Appellant’s counsel requesting “all documents relied
upon or referenced by []Vance and []Blickenstaff for purposes of this case.” According to
Appellee’s brief, Appellee’s counsel “attempted additional communication to
[Appellant’s] counsel via phone, for purposes of both requests [i.e., discovery deposition
dates and the documents relied on by Vance and Blickenstaff], but received no response .
. . .”
       On May 27, 2020, Appellee filed a “Motion to Exclude Appellant’s Expert
                                             -3-
Witnesses Based on Failure to Comply with Agreed Scheduling Order.” Therein, Appellee
claimed that Appellant had: “failed to provide the required and requested 26.02(4)([A])([i])
information of the previously named expert witnesses, Dr. Roy Berger and Michael
Ellenbecker, by March 18, 2020”; identified Vance and Blickenstaff late, on March 27,
2020 (per the March 18, 2020 scheduling order deadline) and inadequately, as “no narrative
report or other disclosure of the substance or grounds for any expert’s opinion was provided
. . . .”; “finally provided the requisite narrative report of Dr. Vance and Dr. Blickenstaff”
on “April 15, 2020, nearly a month after [Appellant’s] expert disclosure deadline and a
mere two days prior to [Appellee’s] expert disclosure deadline”; did not, “at [any] time
prior to the expiration of [Appellant’s] expert witness disclosure deadline of March 18,
2020, nor up to the present date, [] ever mention to [Appellee], much less seek or request,
any agreed extension of this deadline,”; did not serve amended discovery responses
substituting the two newly named experts for the previous experts, pursuant to Rule 26.05
of the Tennessee Rules of Civil Procedure; did not make Vance and Blickenstaff available
for discovery depositions, in contravention of the agreed scheduling order; and did not
provide the materials that Vance and Blickenstaff relied on in forming their opinions.
Appellee asserted that it had been prejudiced by Appellant’s discovery failures because it
was frustrated in preparing a defense and its own properly and timely disclosed experts
were deprived of the opportunity to sufficiently analyze Appellant’s experts’ opinions.
Appellee thus requested that the trial court exclude Appellant’s expert evidence pursuant
to Rules 16 and 37 of the Tennessee Rules of Civil Procedure.

        Appellant responded on June 11, 2020, arguing, inter alia, that exclusion of his
experts was not the appropriate remedy, because it would ultimately eliminate his only
potential recourse for recovery. Appellant claimed that COVID-19 impacted his ability to
properly complete discovery, and that he had not deliberately acted in bad faith, to
prejudice Appellee, or to ignore opposing counsel or the court’s orders. He argued that
under relevant caselaw, exclusion of experts is only appropriate if the discovery failure is
knowing and deliberate. He stated that he had assumed, pursuant to the Tennessee Supreme
Court’s March 13, 2020 Order, that the discovery deadlines in this case were extended.
Nevertheless, he had responded to Appellee’s March 26, 2020 email, providing Vance and
Blickenstaff’s names, that they would be testifying as liability and medical causation
experts, respectively, and their resumes, following up with their narrative reports on April
15, 2020. He also contended, citing various Tennessee cases, that he had given Appellee
reasonable notice of the nature of the testimony to be expected from the experts required
under Rule 26.02(4) and necessary to ensure against unfair surprise. He further explained
that his experts are in “high risk” categories for complications from COVID-19, and thus
their availability for depositions was limited. Appellant asked the trial court to modify the
agreed scheduling order in light of COVID-19 to allow Appellee’s experts time to review
Appellant’s experts’ narrative reports and to make Appellant’s expert witnesses available
for depositions.

       On June 30, 2020, Appellee filed a motion for summary judgment, arguing that
                                        -4-
Appellant’s experts were required in the case, and therefore, if the motion to exclude the
experts was granted, Appellee was entitled to summary judgment. Appellant responded in
opposition on July 10, 2020, and again requested that the trial court modify the scheduling
order in light of COVID-19 and reopen discovery to allow Appellee’s experts time to
review Appellant’s experts’ reports and make Appellant’s experts available for
depositions. He also conceded that if his experts were excluded, Appellee would
necessarily prevail on summary judgment.

       The trial court held a hearing on July 17, 2020 on Appellee’s motions to exclude
expert testimony and for summary judgment, where counsel for each party made
arguments. No exhibits or other evidence were officially entered in the record, nor did any
witness testify under oath. Counsel for Appellant reiterated many of the arguments
Appellant had made in his response to Appellee’s motion to exclude, explaining, inter alia,
that neither Vance nor Blickenstaff was willing to conduct any depositions when Appellee
requested their depositions, even via Zoom, because of COVID-19 and their own related
health risks (Blickenstaff had a medical note to that effect and Vance, who is located in
Virginia, had stated that he would not travel for any trials). Instead, both experts were not
receptive to participating in depositions until the week prior to the July 17 hearing.
Therefore, Appellant’s counsel had finally procured each expert’s availability to be
deposed via video conference on August 4, 5, or 6 (each expert was still unwilling to testify
live). He told the court that he had offered those dates to Appellee’s counsel before the
hearing started. Because those dates were close to the original trial date of August 12, he
also asked the trial court for a brief continuance, offering to see if his experts would be
willing to conduct depositions earlier and explaining that he did not want to prejudice
Appellee by rushing the trial forward. He also explained that he had asked Appellee’s
counsel when he arrived for the hearing if Appellee would agree to modify the scheduling
order, which it would not.

       The trial court asked Appellant’s counsel which portions of the agreed scheduling
order Appellant had complied with, and Appellant’s counsel answered that Appellant had
timely completed the outstanding written discovery (by February 28, 2020) and the
discovery depositions of fact witnesses, including Appellant and two treating doctors (prior
to June 12, 2020). Appellee’s counsel claimed, however, that Appellee had not received
certain previously requested documents. Counsel for Appellant also represented that he had
not acted deliberately in failing to meet some of the discovery requirements. Instead, he
apologized for his lack of communication with Appellee’s counsel, accepted responsibility
for not meeting all discovery requirements, and repeatedly offered to accommodate
Appellee’s discovery needs going forward. He informed the trial court that Appellant did
not possess information regarding the foundation for Appellee’s experts’ reports, and thus
was not at an advantage over Appellee (though he acknowledged that Appellant had not
requested such information from Appellee).

       The trial court orally granted both of Appellee’s motions at the conclusion of the
                                           -5-
hearing on July 17, 2020. The trial court later entered written orders on August 19, 2020.
In its order granting the motion to exclude experts, the trial court stated, inter alia:

            [Appellant] failed to comply with th[e] deadline and requirement of
      the Agreed scheduling order [to designate expert witnesses, accompanied by
      supplemental interrogatory answers and/or expert witness disclosure
      information setting forth the information required by Rules 26.02(4)(A)(i)
      and 26.05, on or before March 18, 2020].

                                        *      *      *

             At no time prior to the expiration of [Appellant’s] expert witness
      disclosure deadline of March 18, 2020, did [Appellant] ever suggest to
      [Appellee] or its counsel, much less seek or request, any extension of this
      deadline.

                                        *      *      *

             [Appellee’s] counsel repeatedly requested discovery depositions of
      both experts upon receipt of [Appellant’s] untimely expert opinions and
      reports. These requests of [Appellee] received no response from [Appellant]
      whatsoever.

                                        *      *      *

             [A]ll designated expert witnesses were required to be made available
      for discovery deposition, if requested, on or before May 29, 2020.
      [Appellant] failed to comply with this deadline and requirement of the
      Agreed Scheduling Order. Up to the time of hearing, [Appellant’s] counsel
      had made no attempt to remedy this failure, or even to communicate any
      alleged reason for [Appellant’s] noncompliance, to [Appellee’s] counsel.

             Rule 37 of the Tennessee Rules of Civil Procedure permits this Court
      to fashion appropriate sanctions where a party fails to comply with a court
      order (Tenn. R. Civ. P. 37.02) and fails to supplement their discovery
      responses as required by Tenn. R. Civ. P. 26.05 (Tenn. R. Civ. P. 37.03).
      Rules 37.02(B) and 37.03(1) permit this Court to prohibit [Appellant] from
      introducing his experts’ testimony into evidence. The 2006 Advisory
      Commission Comment to 37.03 states in part: “The usual sanction will be
      exclusion of evidence at trial.” (emphasis added). In addition, Rule 16.06 of
      the Tennessee Rules of Civil Procedure provides that when “a party or
      party’s attorney fails to obey a scheduling or pretrial order . . . the judge,
      upon motion or the judge’s own initiative, may make such orders with regard
                                           -6-
        thereto as are just,” including “any of the orders provided in Rule 37.02.”

                The Court finds, despite [Appellant’s] arguments, that COVID-19 had
        no effect on this case. The Agreed Scheduling Order was in place and
        effective upon the parties, and the Court expected all counsel to comply with
        the deadlines and requirements set forth therein in preparation for a jury trial
        set for August 12, 2020. [Appellee] has complied with the Agreed
        Scheduling Order. However, [Appellant] failed to timely disclose his experts
        pursuant to the Agreed Scheduling Order on March 18, 2020. [Appellant],
        further, failed to produce his late disclosed experts, Dr. Vance and Dr.
        Blickenstaff, by May 29, 2020, as required by the Agreed Scheduling Order.
        The Court finds that [Appellee] has been prejudiced by [Appellant’s] failure
        to abide by the Agreed Scheduling Order and by [Appellant’s] counsel’s
        failure to communicate with defense counsel, failures that were not harmless.
        The Court has considered fully [Appellant’s] response and arguments in
        opposition to this motion and finds that they lack merit, and further finds that
        [Appellant’s] failure to abide by the Agreed Scheduling Order lacks just
        cause to deny the relief sought by [Appellee] in its motion. The Court
        therefore grants [Appellee’s] motion to exclude [Appellant’s] experts R.
        Leonard Vance Ph.D.’s and Theron Blickenstaff, M.D.’s opinions and
        testimony from trial pursuant [to] Rules 37.02, 37.03, and 16.06 of the
        Tennessee Rules of Civil Procedure.

       The trial court incorporated the entirety of the transcript from the July 17, 2020
hearing by reference into its final order.1 The trial court’s comments to Appellant’s counsel
during the hearing included the following:

        [T]he [Tennessee Supreme Court’s March 13] order was very specific. It did
        not affect any scheduling orders already in place by any trial Courts. I mean,
        it is very specific about that. . . . So I’m not sure why anybody would think
        that somehow their scheduling order had been affected because that’s not
        what the Tennessee Supreme Court order said.

                                             *       *        *

        [Y]ou wait until this morning, this morning, to come in and give [Appellee]
        dates that your experts would be available. And those dates are just like a
        week before the trial date; that’s not fair to [Appellee].

        1
          We note that we have previously held, in the context of party-prepared orders, that such “matters
not a proper part of the [court’s] determination [should not be] included” in the written order. Smith v. UHS
of Lakeside, Inc., No. W2011-02405-COA-R3-CV, 2013 WL 210250, at *9 (Tenn. Ct. App. Jan. 18, 2013)
(citations omitted), aff’d, 439 S.W.3d 303 (Tenn. 2014).
                                                   -7-
                                              *        *        *

        You knew March 18th was your deadline to disclose your experts, you knew
        that, you didn’t do it. Then . . . about a week later they sent you an e-mail
        saying, Hey, we haven’t received it; are you going to do it? Well, at least you
        sent the names, I’ll give you that. But then you haven’t done anything else to
        make them available for them to take their depositions.

                                              *        *        *

        [A]gain, this is a situation where the COVID-19 had no [e]ffect on this case,
        okay. . . . . What the Court ordered for the scheduling order, [Appellant’s]
        counsel has just ignored. You have not complied with it at all.[2]

       Based on the exclusion of the experts, the trial court also granted summary judgment
in favor of Appellee. Appellant filed a motion to alter or amend the judgment, which was
denied by order of December 1, 2020. Appellant thereafter filed a timely appeal.

                                           ISSUES PRESENTED

        Appellant raises the following issues, as we perceive them:3

1. Whether the trial court abused its discretion when it excluded Appellant’s expert
witnesses.

2. Whether the trial court properly granted Appellee’s motion for summary
judgment.

                                         STANDARD OF REVIEW

        As this Court has previously explained,
        2
            The trial court’s final order granting the motion to exclude is only signed by counsel for Appellee.
Thus, it appears that the order may have been party-prepared. We have specific rules for party-prepared
orders in Tennessee. “First, the findings and conclusions must accurately reflect the decision of the trial
court. Second, the record must not create doubt that the decision represents the trial court’s own
deliberations and decision.” Smith v. UHS of Lakeside, Inc., 439 S.W.3d 303, 316 (Tenn. 2014). To that
end, a court’s written order should “accurately reflect the trial court’s oral rulings.” Lakeside, 2013 WL
210250, at *6, aff’d, 439 S.W.3d 303 (Tenn. 2014). Here, the findings in the written order do not precisely
match the trial court’s oral rulings, as certain additional findings are made in the order that are not reflected
in the transcript. To ensure that a party-prepared order is the product of a trial court’s independent judgment,
the order should mirror the court’s oral rulings.
          3
            Appellant does not raise any issue regarding the denial of his motion to alter or amend. As such,
we will not discuss it in detail.
                                                     -8-
       Rule 37 of the Tennessee Rules of Civil Procedure declares that the courts
       have the power to impose sanctions upon a party for failure to make or
       cooperate in discovery. A variety of sanctions are available to the court,
       including, in appropriate cases, dismissing the action or proceeding or any
       part thereof, or rendering a judgment by default against the disobedient party.
       Less severe sanctions include prohibiting parties from introducing
       designated evidence, refusing to allow a party to support or oppose
       designated claims or defenses, and striking out pleadings or parts of
       pleadings.

Griffith Servs. Drilling, LLC v. Arrow Gas & Oil, Inc., 448 S.W.3d 376, 379 (Tenn. Ct.
App. 2014) (internal quotation marks omitted) (quoting Cincinnati Ins. Co. v. Mid-S.
Drillers Supply, Inc., No. M2007-00024-COA-R3-CV, 2008 WL 220287 (Tenn. Ct. App.
Jan. 25, 2008)). “A trial court has broad discretion when sanctioning a party for failing to
comply with the discovery rules or orders of the court.” Gordon v. Chapman, No. W2019-
01655-COA-R3-CV, 2020 WL 7861471, at *2 (Tenn. Ct. App. Dec. 22, 2020) (citations
omitted). Therefore, “[a] trial judge’s exclusion of expert witness testimony is subject to
an abuse of discretion review by this Court.” Buckner v. Hassell, 44 S.W.3d 78, 83 (Tenn.
Ct. App. 2000) (citing Lyle, 746 S.W.2d at 699 (citing Brooks v. United Uniform Co., 682
S.W.2d 913 (Tenn. 1984))).

        “Discretion to impose sanctions does not, however, free trial courts from their
responsibility to exercise reason and judgment.” Langlois v. Energy Automation Sys.,
Inc., 332 S.W.3d 353, 357 (Tenn. Ct. App. 2009). “[D]iscretionary decisions are not left
to a court’s inclination, but to its judgment; and its judgment is to be guided by sound legal
principles.” Id. (quotation marks and citations omitted). “A trial court abuses its discretion
when it applies an incorrect legal standard or reaches a decision which is against logic or
reasoning and which causes an injustice to the complaining party.” Doe 1 ex rel. Doe 1 v.
Roman Cath. Diocese of Nashville, 154 S.W.3d 22, 42 (Tenn. 2005). “Correct review of
a decision to impose sanctions [] involves comparison of a sanction’s individual punitive
impact and its general deterrent effect. Only when a sanction’s punitive impact
substantially outweighs its deterrent effect will we conclude that a trial court has abused
its discretion, so long as the court has applied the correct legal framework.” Langlois, 332
S.W.3d at 358.

                                        DISCUSSION

                                              I.

       An overview of the rules governing Appellant’s obligations during discovery is
helpful to our analysis in this matter. Rule 26.02(4)(A) governs expert witnesses, and states
in relevant part:


                                            -9-
      Discovery of facts known and opinions held by experts, otherwise
      discoverable under the provisions of subdivision (1) of this rule and acquired
      or developed in anticipation of litigation or for trial, may be obtained only as
      follows:

      (i) A party may through interrogatories require any other party to identify
      each person whom the other party expects to call as an expert witness at trial,
      to state the subject matter on which the expert is expected to testify, and to
      state the substance of the facts and opinions to which the expert is expected
      to testify and a summary of the grounds for each opinion. In addition, upon
      request in an interrogatory, for each person so identified, the party shall
      disclose the witness’s qualifications (including a list of all publications
      authored in the previous ten years), a list of all other cases in which, during
      the previous four years, the witness testified as an expert, and a statement of
      the compensation to be paid for the study and testimony in the case.

      (ii) A party may also depose any other party’s expert witness expected to
      testify at trial.

Also relevant to expert witnesses, Rule 26.05(A)(1) goes on to provide:

      A party who has responded to a request for discovery with a response that
      was complete when made is under no duty to supplement the response to
      include information thereafter acquired, except as follows:

      (1) A party is under a duty seasonably to supplement the party’s response
      with respect to any question directly addressed to (A) the identity and
      location of persons having knowledge of discoverable matters, and (B) the
      identity of each person expected to be called as an expert witness at trial, the
      subject matter on which the person is expected to testify, and the substance
      of that testimony.

       Other Rules of Civil Procedure provide guidance regarding sanctions for a party that
does not properly engage in discovery. For example, Rule 16.06 provides courts with
authority to sanction parties for failing to obey scheduling orders, including by entering
orders provided in Rule 37.02. Rule 37.02 in turn provides, in relevant part:

      If a . . . party . . . fails to obey an order to provide or permit discovery, . . .
      the court in which the action is pending may make such orders in regard to
      the failure as are just, and among others the following:



                                            - 10 -
        (A) An order that the matters regarding which the order was made or any
        other designated facts shall be taken to be established for the purposes of the
        action in accordance with the claim of the party obtaining the order;

        (B) An order refusing to allow the disobedient party to support or oppose
        designated claims or defenses, or prohibiting that party from introducing
        designated matters in evidence;

        (C) An order striking out pleadings or parts thereof, or staying further
        proceedings until the order is obeyed, or dismissing the action or proceeding
        or any part thereof, or rendering a judgment by default against the
        disobedient party;

        (D) In lieu of any of the foregoing orders or in addition thereto, an order
        treating as a contempt of court the failure to obey any orders . . . .

Rule 37.03(1) further provides:

        A party who without substantial justification fails to supplement or amend
        responses to discovery requests as required by Rule 26.05 is not permitted,
        unless such failure is harmless, to use as evidence at trial, at a hearing, or on
        a motion any witness or information not so disclosed. In addition to or in lieu
        of this sanction, the court on motion may impose other appropriate sanctions.
        In addition to requiring payment of reasonable expenses (including attorney
        fees) caused by the failure, these sanctions may include any of the actions
        authorized under Rule 37.02(A), (B), and (C) and may include informing the
        jury of the failure to supplement or amend.

        “Discovery sanctions serve a three-fold purpose: (1) to secure a party’s compliance
with the discovery rules, (2) to deter other litigants from violating the discovery rules, and
(3) to punish parties who violate discovery rules.” Magness v. Couser, No. M2006-00872-
COA-R3-CV, 2008 WL 204116, at *6 (Tenn. Ct. App. Jan. 24, 2008) (citation and internal
quotation marks omitted). This Court has explained that

        the powers of the court are not unlimited, and [] the inherent powers of the
        court [including to take action to prevent discovery abuse4] must be exercised
        with both restraint and discretion. . . . [T]he punishment must fit the offense

        4
          In this Opinion, we use “discovery abuse” (or different versions thereof) as an overarching term
to encompass any violation or other failure with respect to discovery. “Discovery abuse” is specifically
defined as: “1. The misuse of the discovery process, esp. by making overbroad requests for information that
is unnecessary or beyond the scope of permissible disclosure or by conducting discovery for an improper
purpose. 2. The failure to respond adequately to proper discovery requests.” Black’s Law Dictionary 533
(9th ed. 2009) (key-number system and citations omitted). The facts of this case involve the latter definition.
                                                    - 11 -
       [, and] the power to sanction should be used sparingly. It should not be used
       like a sword and used frequently . . . [because] to do so would diminish the
       significance when sanctions are imposed.

Alexander v. Jackson Radiology Assocs., P.A., 156 S.W.3d 11, 15 (Tenn. Ct. App. 2004)
(internal quotation marks omitted).

       In determining the appropriate sanction when a party abuses or violates the
discovery process, a trial court should consider the following four factors: (1) the party’s
explanation for not providing evidence during discovery; (2) the importance of the
evidence; (3) the other party’s need for time to prepare to meet the evidence; and (4) the
possibility and propriety of granting a continuance. See Mercer v. Vanderbilt Univ., Inc.,
134 S.W.3d 121, 133 (Tenn. 2004) (citing Lyle v. Exxon Corp., 746 S.W.2d 694, 699
(Tenn. 1988)); Est. of Brock ex rel. Yadon v. Rist, 63 S.W.3d 729, 732 (Tenn. Ct. App.
2001) (citing Lyle, 746 S.W.2d at 699).

        One possible sanction is exclusion of expert witness testimony. “The rules of
discovery exist, in part, to prevent ‘trial by ambush.’ Expert testimony should only be
excluded when there would be ‘unfair surprise or trial by ambush.’” Stanfield v. Neblett,
339 S.W.3d 22, 31–32 (Tenn. Ct. App. 2010) (internal citation omitted) (quoting Watkins
v. Affiliated Internists, P.C., No. M2008-01205-COA-R3-CV, 2009 WL 5173716 (Tenn.
Ct. App. Dec. 29, 2009); Austin v. City of Memphis, 684 S.W.2d 624, 632 (Tenn. Ct. App.
1984)). “When matters have reached a point in a case where the trial judge considers the
sanction of preclusion [of expert witness testimony], . . . it will usually be because the court
has been unable to otherwise secure a party’s compliance with the discovery rules.” Walls
v. Conner, No. E2007-01917-COA-R3-CV, 2008 WL 4735311, at *7 (Tenn. Ct. App. Oct.
27, 2008).

        To this end, Tennessee courts have held that exclusion of experts may be appropriate
for failure “to name an expert witness” when the failure is knowing and deliberate. Lyle,
746 S.W.2d at 699 (discussing a party’s failure to name an expert witness until four days
before trial). This heightened standard is in line with the decisions of other courts, which
have held that exclusion of a necessary expert should be judged in a similar manner to the
harsh sanctions of dismissal or default. See, e.g., Croydon Plastics Co. v. Lower Bucks
Cooling & Heating, 698 A.2d 625, 629 (Pa. Super. Ct. 1997) (“This Court recently held
that such heightened review is appropriate when scrutinizing an order which is tantamount
to dismissal in that it leads to summary judgment being granted against the sanctioned
party.”); Montana State Univ.-Bozeman v. Montana First Jud. Dist. Ct., 2018 MT 220, ¶
21, 392 Mont. 458, 469, 426 P.3d 541, 550 (holding that extreme sanctions necessitating a
higher standard of bad conduct include those that “preclude[e] or truncat[e] litigation on
the merits,” such as “claim dismissal, default judgment, striking of asserted defenses, or
exclusion of evidence”); see also Branche v. Zimmer, Inc., No. 3:06-CV-234, 2008 WL
5504700, at *3 (E.D. Tenn. Aug. 11, 2008) (“Although the sanction imposed by the district
                                            - 12 -
court for plaintiffs’ alleged discovery violations was the preclusion of
plaintiffs’ expert witness testimony at trial, this sanction, in effect, resulted in
the dismissal of plaintiffs’ medical malpractice case, because without expert testimony,
plaintiffs had no claim to present. Therefore, we will review the district court’s actions
pursuant to Fed. R. Civ. P. 37 as a sanction for discovery violations that resulted in
dismissal of plaintiffs’ case with prejudice.”).

        In Tennessee, only a very strong showing of bad conduct by the non-moving party
can justify the “harsh sanction” of dismissal. Holt v. Webster, 638 S.W.2d 391, 394 (Tenn.
Ct. App. 1982). “The power to dismiss a party’s claims is best exercised infrequently and
only when the punishment fits the offense.” Langlois, 332 S.W.3d at 357 (citing Pegues v.
Illinois Cent. R. Co., 288 S.W.3d 350, 354 (Tenn. Ct. App. 2008)). Dismissing a case for
“failure to abide by discovery rules is a severe sanction that ‘run[s] counter to the judicial
system’s general objective of disposing of cases on the merits.’” Williams v. Baptist Mem’l
Hosp., 193 S.W.3d 545, 550–51, 552 (Tenn. 2006) (citations omitted). “Dismissal . . . is
generally not favored in circumstances where lesser sanctions are available and where the
neglect is more attributable to the attorney than the client.” Moody v. Hutchison, 247
S.W.3d 187, 198 (Tenn. Ct. App. 2007) (citation omitted).

       Instead, the harshest sanctions should be reserved for cases where, for example,
there was no excusable neglect, a party offered perjured discovery responses, or there was
more than a year-long delay in responding to discovery. See Am. Exp. Centurion v.
Lowrey, No. E2011-01247-COA-R3-CV, 2013 WL 937831, at *5 (Tenn. Ct. App. March
11, 2013) (citing cases involving default judgment). In other words, we will not impose
this harsh sanction unless “there has been a ‘clear record of delay or contumacious
conduct.’” Langlois, 332 S.W.3d at 357 (quoting Shahrdar v. Global Housing, Inc., 983
S.W.2d 230, 236 (Tenn. Ct. App. 1998)); see also SpecialtyCare IOM Servs., LLC v.
Medsurant Holdings, LLC, No. M2017-00309-COA-R3-CV, 2018 WL 3323889, at *18
(Tenn. Ct. App. July 6, 2018) (citations, quotation marks, and alterations omitted) (citing
Lowrey, 2013 WL 937831, at *5) (defining contumacious as “willfully stubborn and
disobedient conduct” and noting that “in order to justify the harsh result of dismissal, the
party’s actions in failing to timely respond to discovery must both tend to cause a delay
and be scornful or willfully stubborn”).

       Keeping these principles in mind, we first consider Appellant’s explanation for the
failure to timely and properly respond to discovery. See Mercer, 134 S.W.3d at 133. In
analyzing this issue, we note that the parties chose to rely solely on their motions and
pleadings, the documents attached to these filings, and statements of counsel.5 Appellant
mainly cited the ongoing COVID-19 pandemic and the uncertainty surrounding the

       5
        We do not encourage this practice. Cf. Hathaway v. Hathaway, 98 S.W.3d 675, 681 (Tenn. Ct.
App. 2002) (“Statements of counsel are not evidence[.]”).

                                              - 13 -
Tennessee Supreme Court’s March 2020 Orders as the explanations for the failure to timely
and fully participate in discovery. Moreover, there does not appear to be any dispute that
to the extent that Appellant was dilatory, the delays were attributable to Appellant’s
counsel, rather than Appellant himself. The trial court rejected Appellant’s counsel’s
explanation, however, finding that COVID-19 had “no [e]ffect” on this case. Respectfully,
we cannot agree.

       On March 11, 2020, “the World Health Organization classified COVID-19 as a
global pandemic.” Fisher, 604 S.W.3d at 386. In response, the Tennessee Supreme Court,
in March 2020, issued a series of Orders that extended various deadlines “statewide” in
“all courts.” Specifically, on March 13, 2020, the Tennessee Supreme Court issued its first
Order, which extended “[d]eadlines set forth in court rules, statutes, ordinances,
administrative rules, or otherwise that are set to expire between March 13 and March 31,
2020” to April 6, 2020. This was the Order that was in place when Appellant’s March 18,
2020 deadline to disclose expert information expired. The Tennessee Supreme Court issued
a second Order affecting deadlines on March 25, 2020. This Order used the same language
as the March 13 Order, but lengthened the application of the deadline extension until May
6, 2020.

       According to the trial court, the supreme court Orders that were in place were “very
specific” and did not apply to discovery deadlines. Respectfully, this finding somewhat
misunderstands the timeline of events. At the time that Appellant’s expert disclosures were
due, the March 13 Order extended various deadlines without specific reference to discovery
deadlines imposed by scheduling orders. Thus, at that time there was nothing that
specifically referenced Rule 16 scheduling order discovery deadlines and their exclusion
from the extension. Nor was there any mention of them when the supreme court
subsequently issued its March 25 Order.

        Perhaps due to this issue, the Tennessee Supreme Court felt that it was “necessary
to clarify certain provisions of those orders addressing the extension of deadlines.” In re:
Covid-19 Pandemic, No. ADM2020-00428, Order Clarifying the Extension of Deadlines
(Tenn. March 31, 2020). The March 31 Order discussed deadlines governed by Rule 16
scheduling orders for the first time and made clear that that these deadlines were not
extended by the court’s earlier Orders. But of course, by the time that this Order was issued,
Appellant’s expert disclosure deadline had already passed. Given the Tennessee Supreme
Court’s own decision to clarify its earlier Orders, the trial court’s insistence that the
supreme court Orders were clear from the start is perplexing.

        Even in the midst of this “unprecedented public health crisis,” Appellant did not
completely shirk his duty to respond to discovery. Instead, even before the March 31
clarifying Order, Appellant made an attempt to provide information to Appellee concerning
his experts. So, then, Appellant did not simply fail to name any expert at all until
immediately before trial. See Lyle, 746 S.W.2d at 699. Certainly, with the benefit of the
                                          - 14 -
March 31 Order, we now know that Appellant’s disclosure was untimely and his actions
dilatory in responding to Appellee’s requests. But it is difficult to conclude that Appellant’s
actions amount to anything more than excusable neglect in this case. It appears that the
delay in making Appellant’s experts available for depositions is also attributable to
COVID-19.6 Thus, while Appellant’s efforts were certainly half-hearted and insufficient,
they were not scornful or blatant. See Alexander, 156 S.W.3d at 15 (involving a situation
where there was “blatant, inexcusable, [and] repeated lying” about discovery abuse).
Moreover, the trial court’s finding that Appellant did not comply “at all” with the
scheduling order is not entirely accurate, as there appears to be no dispute that Appellant
complied with other requirements under the scheduling order unrelated to his experts.

        It also bears mentioning that Appellee did not seek the trial court’s assistance in
securing Appellant’s compliance with the scheduling order through the filing of a motion
to compel. See 1 Lawrence A. Pivnick, Tennessee Circuit Court Practice § 18:13, at 886,
887 (2021–2022 ed.) (stating that when a party fails to comply with discovery rules, “a
motion to compel discovery . . . . is the usual remedy and the predicate for the [] type of
relief [provided for in Rule 37.02].”). Instead, Appellee proceeded directly to the “nuclear
option” of asking that Appellant’s experts be excluded and summary judgment granted in
its favor. See Geraci v. Andrews, No. 16 C 721, 2017 WL 1822290, at *1 (N.D. Ill. May
5, 2017) (“The parties in this case have filed cross-motions to compel discovery, with both
sides resorting to the nuclear option of asking for a default judgment/dismissal of the case
as a sanction for their opponent’s claimed recalcitrance.”). This motion to exclude was
filed little more than two months after Appellant missed his first relevant deadline
contained in the scheduling order and two days before the deadline to make experts
available for depositions. Indeed, the hearing on Appellee’s motion to exclude—when
Appellant finally made his experts available—occurred only four months after the first
missed deadline, while the COVID-19 pandemic was “ongoing and . . . surging.” Fisher,
604 S.W.3d at 386. Without more findings by the trial court, it is difficult to conclude that
Appellee’s first application for assistance in the midst of a global health crisis amounts to
a situation in which “matters have reached a point in a case” where exclusion is necessary
because “the court has been unable to otherwise secure a party’s compliance with the
discovery rules.” Walls, 2008 WL 4735311, at *7.

       We certainly agree with the trial court that Appellant’s dilatory actions resulted in
not-insignificant delay in this case. We also agree that Appellant’s apparent excuse for his

        6
          Appellant’s counsel provided this explanation at the hearing on the motion to exclude, but did not
support it with documentary evidence until the hearing on the motion to alter or amend. Nevertheless, at
the hearing on the motion to alter or amend, Appellee’s counsel conceded that they had never disputed
Appellant’s counsel’s explanation for why the experts were unavailable. While this explanation for his
experts’ reluctance to attend depositions is not unreasonable, we agree with the trial court that Appellant’s
failure to apprise Appellee of this specific fact until the July 2020 hearing is largely inexplicable. We do
note, however, that Appellant did seek modification of the scheduling order on the basis of the COVID-19
pandemic in advance of the July 2020 hearing.
                                                   - 15 -
failure to communicate with Appellee prior to the filing of the motion to exclude—that his
office was transitioning to remote work—is particularly flimsy given the proliferation of
electronic means of communication. Certainly, Appellant acted with neglect. We cannot
agree, however, that Appellant lacked any reasonable explanation for the delay in actually
responding to discovery or that the length of this delay alone supports the harsh result in
this case. See Lowrey, 2013 WL 937831, at *5 (citing Shahrdar, 983 S.W.2d at 233
(involving a delay of over a year)).

         Moreover, while the trial court detailed Appellant’s failures in its order, it did not
make any specific finding that Appellant’s conduct was contumacious, intentional, blatant,
or otherwise so egregious as to justify the harshest sanction available. Certainly, exclusion
of evidence can be a proper sanction, and the trial court is able to impose it under the proper
circumstances. See Tenn. R. Civ. P. 37.03(1) (“A party who without substantial
justification fails to supplement or amend responses to discovery requests as required by
Rule 26.05 is not permitted, unless such failure is harmless, to use as evidence at trial, at a
hearing, or on a motion any witness or information not so disclosed.”); see also Tenn. R.
Civ. P. 37.03, advisory commission cmt. to 2006 amend. (“The usual sanction [for failure
to supplement or amend discovery responses] will be exclusion of evidence at trial.”). But
exclusion is not the only available sanction. See Tenn. R. Civ. P. 37.03(1) (“In addition to
or in lieu of this sanction, the court on motion may impose other appropriate sanctions.”);
see also Tenn. R. Civ. P. 37.03, advisory commission cmt. (noting that the penalties
contained therein are likely “guidelines” for the exercise of the inherent power of the
court). The trial court must therefore consider whether the sanction is proportional to the
failures at issue and whether “other sanctions may be appropriate” under the circumstances.
Lyle, 746 S.W.2d at 699; see also Pettus v. Hurst, 882 S.W.2d 783, 787 (Tenn. Ct. App.
1993) (citing Lyle, 746 S.W.2d at 699) (holding that a discovery sanction should be
“commensurate with the parties’ conduct”).

        In this case, the trial court’s order makes no mention of consideration of other
possible sanctions to ensure compliance with its discovery deadlines. Instead, at the very
first application for assistance with discovery abuse related to the scheduling order, the
trial court chose to employ the mightiest weapon in its arsenal. And while this Court has
held that exclusion of a witness is “strongly suggested” when a party “willfully, knowingly,
and intentionally withheld the name of a person with knowledge of discoverable matter,”
the trial court made no express findings that such culpability was present in this case.
Strickland v. Strickland, 618 S.W.2d 496, 501 (Tenn. Ct. App. 1981).

       We next consider the importance of the evidence. See Mercer, 134 S.W.3d at 133.
Here, there is no dispute that expert proof is absolutely necessary to the prosecution of
Appellant’s FELA claim. See Moody v. Maine Cent. R. Co., 823 F.2d 693, 695 (1st Cir.
1987) (recognizing that plaintiffs often are required to submit expert testimony to prove
“the causal connection between the accident and some item of physical or mental injury”
in FELA cases). As previously discussed, because of the necessity of the expert proof,
                                           - 16 -
exclusion of Appellant’s experts is in essence a dismissal of the action. See, e.g., Branche,
2008 WL 5504700, at *3; Croydon Plastics, 698 A.2d at 629. Nothing in the trial court’s
order, however, indicates that it considered the importance of the evidence in determining
the proper sanction. This Court has previously held that a trial court abuses its discretion
“‘when it fails to properly consider the factors customarily used to guide the particular
discretionary decision.’” Gooding v. Gooding, 477 S.W.3d 774, 781 (Tenn. Ct. App. 2015)
(quoting Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524–25 (Tenn. 2010)).

        We must also consider Appellee’s need for time to prepare to meet this evidence.
See Mercer, 134 S.W.3d at 133. Although the trial court again does not reference this factor
or test specifically, it does appear that the trial court found that Appellee was prejudiced
by Appellant’s delay in responding to discovery. We agree to an extent with the trial court
on this point. As much as expert proof is essential to Appellant’s case, the opportunity to
rebut that proof is central to Appellee’s defense. In this case, Appellant’s disclosure of his
experts approximately two weeks late is not the real issue.7 It is Appellant’s failure to
promptly make them available for depositions that delayed Appellee’s ability to properly
prepare a defense.8

       Finally, we consider the possibility and propriety of a continuance. See Mercer, 134
S.W.3d at 133. In this case, it appears that the trial court also did not consider this factor.
To be sure, the late availability of Appellant’s experts for depositions would make trial on
August 12, 2020 virtually impossible for Appellee. So a continuance was very likely
necessary. But unlike other cases in which exclusion of evidence was upheld, Appellant
did specifically request that the scheduling order be modified in advance of the hearing on
the motion to exclude, which would include continuation of the scheduled trial date. See
Masserano v. Masserano, No. W2018-01592-COA-R3-CV, 2019 WL 2207476, at *7
(Tenn. Ct. App. May 22, 2019) (noting that neither party sought a continuance even though
the document at issue was not presented to the opposing party until the eve of trial). Thus,
while the trial court was correct in its finding that Appellant waited until the July 2020
hearing to provide dates of availability for his experts, it is not entirely true that Appellant
made no prior attempt to ameliorate the issues caused by the delay in completing discovery;

        7
           There appears to also be an issue regarding whether Appellant properly provided the materials his
experts relied on in forming their opinions to Appellee. However, the trial court does not specifically
address this alleged failure in its order, so we will not tax the length of this Opinion by analyzing this issue.
See, e.g., Farmers Mut. of Tennessee v. Atkins, No. E2011-01903-COA-R9-CV, 2012 WL 982998, at *4
(Tenn. Ct. App. March 21, 2012) (declining to consider a matter when no initial determination was made
by the trial court). This alleged failure may be more fully addressed upon remand.
         8
           However, at least one of Appellee’s expert’s reports apparently identifies Appellant’s experts. It
is unclear, then, to what extent, if any, Appellee’s experts in fact were deprived of an opportunity to review
Appellant’s expert reports. See, e.g., SpecialtyCare IOM Servs., LLC, 2018 WL 3323889, at *24 (quoting
Cohen v. Clarke, No. M2012-02249-COA-R3-CV, 2014 WL 107967, at *9 (Tenn. Ct. App. Jan. 10, 2014)
(citing generally Pegues, 288 S.W.3d 350)) (“[W]hen imposing the harshest of penalties, i.e., dismissal of
the lawsuit, the trial court must endeavor to explain not only the violations, but also how those violations
prejudiced or otherwise affected the complaining parties so as to justify dismissal.”).
                                                     - 17 -
instead, the record shows that Appellant repeatedly asked that the scheduling order be
modified in advance of the July 2020 hearing due to delays in his ability to timely respond
as a result of the COVID-19 pandemic. The trial court, however, failed to address this
request, instead employing the nuclear option of exclusion.

        Rather, again, the trial court did not make any specific findings as to whether a
continuance would be appropriate or how long it would take the parties to prepare for trial.
Mercer, 134 S.W.3d 121, 132 (Tenn. 2004) (upholding the exclusion of some, but not all,
of the defendant’s experts, where the trial court found that the opposing party would need
an additional three to six weeks to prepare to meet the evidence); see also Mercer v.
Vanderbilt Univ., Inc., No. M2000-00801-COA-R3-CV, 2002 WL 31728864, at *3 (Tenn.
Ct. App. Dec. 5, 2002), aff’d in part, rev’d in part, 134 S.W.3d 121 (Tenn. 2004) (footnote
omitted) (noting that “[a] veritable host of medical experts in various disciplines testified
concerning the issues of causation and negligence” for both parties, and thus the exclusion
of other evidence was not tantamount to dismissal). Consequently, the trial court’s order
fails to indicate that it considered the appropriate factors.

        In sum, the trial court failed to consider many of the factors that Tennessee courts
have held are relevant in determining the appropriate sanction for discovery abuse. Some
of the factors that the trial court failed to consider appear to weigh against the harsh
sanction imposed in this case, particularly given the unprecedented challenges presented
by the global pandemic at that time. In a case where a trial court imposes a less harsh
sanction than what is essentially a dismissal, it is likely that a less exacting review of the
trial court’s findings would suffice. But where the trial court chooses to impose the harshest
sanction at its disposal, it is not too heavy a burden to require the trial court to consider
each relevant factor in a manner that affords meaningful appellate review. See Gooding v.
Gooding, 477 S.W.3d 774, 783 (Tenn. Ct. App. 2015) (quoting In re Noah J., No. W2014-
01778-COA-R3-JV, 2015 WL 1332665, at *5 (Tenn. Ct. App. Mar. 23, 2015)) (noting that
the appellate court cannot effectively review a decision for abuse of discretion where the
trial court does not indicate “‘what legal standard the court applied, or what reasoning it
employed[,]’” as an abuse of discretion occurs when the trial court applies an incorrect
legal standard); cf. Smith v. UHS of Lakeside, Inc., 439 S.W.3d 303, 313 (Tenn. 2014)
(“Providing reasons for a decision reinforces the legitimacy of the legal process which, in
turn, promotes respect for the judicial system.”). This is particularly true where the failures
are attributable solely to an attorney but result in the termination of a client’s entire cause
of action. See Moody, 247 S.W.3d at 198 (holding that when lesser sanctions are available
and the neglect is solely attributable to the attorney, dismissal is generally not warranted).
As a result, we must vacate the trial court’s decision and remand for reconsideration in
light of this Opinion. Should the trial court again choose to impose the harsh sanction of
exclusion of Appellant’s experts, we encourage the trial court to make detailed findings
taking into consideration the applicable legal standards outlined in this Opinion.9

       9
           Should the trial court exercise its discretion to impose a sanction other than exclusion upon
                                                 - 18 -
                                                       III.

       In an effort to fully adjudicate this appeal, we will also address another argument
raised by Appellee—that Appellant waived any objection to the trial court’s grant of
summary judgment. While this issue is pretermitted by our disposition of this appeal, we
note that Appellee’s argument lacks merit. Appellant conceded at the trial level, as he does
on appeal, that if he cannot present expert testimony, he would necessarily lose a motion
for summary judgment. That is not waiver—instead, it is merely a frank, reasoned
concession. Such candor to the courts should be encouraged, rather than meritless
arguments that face no reasonable chance of success. If upon remand, the trial court
concludes that the applicable factors do not support the harsh sanction of exclusion, the
basis for Appellant’s concession will no longer exist and the issue of summary judgment
would necessarily need to be revisited.

                                               CONCLUSION

        The judgment of the Madison County Circuit Court is vacated and remanded for
further proceedings consistent with this Opinion. Costs of this appeal are taxed to Appellee
Illinois Central Railroad Company, for which execution may issue if necessary.



                                                           S/ J. Steven Stafford
                                                           J. STEVEN STAFFORD, JUDGE




remand, we strongly encourage Appellant not to be further dilatory in its discovery responses, as additional
delays would only further support the sanction of exclusion.
                                                  - 19 -